Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art. 

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0286644 (Dong et al) in view of US 8,060,716 (ITO et al).

With respect to claims 1 and 10, US 2017/0286644 (Dong et al) teaches data protection method, arranged to provide security protection, the data protection method comprising following steps: during an initial period after the storage device is connected to a host, (an acquisition of data in an initial phase corresponding to data request wherein the data request is used for requesting data in a first data source in which data needing protection) [Par. 0015-0017; Par. 0043-0047]; when it is determined that the storage device needs to be performed with data protection, modifying a predetermined writing destination that the host writes data to a storage unit of the storage device, in order to make the data from the host be written to another writing destination rather than being written to said writing destination of the storage device; or writing the data from the host into a control chip or a bridge chip of an inner memory or an inner register, rather than writing the data from the host into the storage device (identifying a data source from an external data resource; modifying the parameter for identifying the data source to a parameter for indicating the second data source; and redirecting the data request to the second data source according to the parameter for indicating the second data source redirecting the data request from the first data source to a second data source, therefore setting a returned value of the query command corresponding to the data value) [Par. 0074-0075; Par. 0015-0017; Par. 0043-0048]. Dong does not specifically teach reporting to the host that the writing operation is completed. However, Ito (US 8,060,716) teaches Information processing device for securely processing data that needs to be protected using a secure memory, featuring switching a reference destination address referred by a processor from another memory to a secure memory, and change the processing information stored in the information storage unit to indicate that the first processing is performed, a switch unit to switch the reference destination address to another memory by designating interrupt vector as an available vector instead of the first interrupt 

With respect to claim 2, the combination Dong and ITO teach data protection method, wherein when it is determined that the data protection is not needed, the determining not executed in order to preserve the predetermined writing destination to the host writes data to the storage device (normal running of application continues without changing system codes) [Dong’s Par. 0044-0046].

With respect to claim 3, the combination Dong and ITO teach data protection method, wherein the step of determining whether the storage device needs to be performed with data protection comprises: reading a file system in the storage device, and collecting information related to the storage device in the file system (redirecting unit arranged to redirect the data request to a second data source according to the parameter for indicating the second data source) [Dong’s Par. 0072-0075].

(redirecting module arranged to redirect the data request from the first data source to a second data source, or continuing normal running of application without changing system codes if no protection is required) [Dong’s Par. 0044-0046].

With respect to claim 5, the combination Dong and ITO teach data protection method, when it is detected that a file system exists in the storage unit, a controller of the storage device enables data protection operation during an initialization process where the host recognizes an external (access restriction disconnection performing interruption referring to data) [Ito’s Col. 12, Lines 43-67].

With respect to claim 6, the combination Dong and ITO teach data protection method comprising: when the data protection operation has been enabled and the controller receives a writing command, modifying the writing destination of the writing command, or abandon the writing command (access restriction disconnection performing interruption referring to data) [Ito’s Col. 12, Lines 43-67].

With respect to claim 7, the combination Dong and ITO teach data protection method comprising: when the data protection operation has been enabled and the controller receives (access restriction disconnection performing interruption referring to data) [Ito’s Col. 12, Lines 43-67].

With respect to claim 8, the combination Dong and ITO teach data protection method, wherein during the initial period and before the data protection operation is disabled, during an initial period after the storage device is connected to a host, detecting the storage device and determining whether the storage device needs to be performed with data protection and reporting to the host that the writing operation is completed [(identifying a data source from an external data resource; modifying the parameter for identifying the data source to a parameter for indicating the second data source, Dong’s Par. 0074-0075; Par. 0015-0017); ( a switch unit to switch the reference destination address to another memory by designating interrupt vector as an available vector instead of the first interrupt vector [Ito’s Col. 4, Lines 21-36; Col. 10, Lines 16-35].

With respect to claim 9, the combination Dong and ITO teach data protection method,, wherein once the data protection operation is disabled, it will not be enabled again until time the storage device is disconnected from and connected to the host [(identifying a data source from an external data resource; modifying the parameter for identifying the data source to a parameter for indicating the second data source, Dong’s Par. 0074-0075; Par. 0015-0017); ( a switch unit to switch the reference destination address to another memory by designating interrupt vector as an available vector instead of the first interrupt vector [Ito’s Col. 4, Lines 21-36; Col. 10, Lines 16-35].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0332469 (Radjai et al) teaching in-band ECC module determining whether the I/O is directed to data that needs to be protected against error, wherein, in response, the in-band ECC module directs a memory controller to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
US 2019/0014089 (WEI) teaching receiving a target message used to carry target data, where the data that does not need to be encrypted is data in the target data or data related to the target data with integrity protection encryption area is used to carry data that needs integrity protection and encryption.
US 2015/0186643 (TU et al) teaching scanning a memory and a disk when the virtual machine runs to determine data that needs to be protected.
J. D. Strunk, G. R. Goodson, M. L. Scheinholtz, C. A. N. Soules and G. R. Ganger, "Self-securing storage: protecting data in compromised systems," Foundations of Intrusion Tolerant Systems, 2003 [Organically Assured and Survivable Information Systems], Los Alamitos, CA, USA, 2003.
US 2011/0154102 (Akutsu et al) teaching  first, second and third storage apparatus with corresponding first, second, and third computer wherein the first computer switches a path to the second storage apparatus when a failure occurs in the first storage apparatus, i.e., the second storage apparatus and the third storage apparatus start remote copy of copying data stored in the second volume to the third volume when a 
US 2010/0020679 (Decraene et al) teaching data protection system detecting a failure affecting routing of traffic to a nominal output router, a protector router redirecting traffic whose destination is the second autonomous system via said back-up output router after detecting a failure affecting routing of traffic to said nominal output router.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136